Quinn-Brintnall, J.
¶25 (dissenting) — Here, the trial court stated that it “lack[ed] the authority to revoke only a portion of the remaining suspended sentence as suggested] by counsel and the defendant’s expert,” and it lacked “the authority to ‘stack’ probation violation [sic] to give the defendant time in [Department of Corrections (DOC)] as recommended by defendant’s expert.” Clerk’s Papers at 22.
*366¶26 I read this to mean that the court believed that it did not have the authority to acquiesce in Mitchell Allen Partee’s request that he be sent to the DOC for 600 days to reform his attitude and then return to treatment with Brian Cobb. Because the trial court did not have such authority on this record, I respectfully dissent.
¶27 The State filed a petition to revoke Partee’s special sex offender sentencing alternative (SSOSA). In its petition for revocation, the State charged two violations. Violation one alleged that Partee had violated the condition that he have no unapproved contact with minors and set out eight instances of contact. Violation two alleged that Partee had failed a polygraph by being deceptive about the extent of his contact with these minors. Partee contends that each of the separate factual events alleged in support of violation one was a separate violation for which a separate 60-day punishment could be imposed and, run consecutively, the trial court could order that he serve the resulting 600 days at DOC under RCW 9.94A.190. But Partee’s premise is erroneous. The State alleged only 2 violations, not 10, and the maximum confinement time for these violations was only 120 days. A trial court can sentence a defendant only for those crimes for which he was actually charged—not crimes for which he could have been charged. State v. Jacobson, 92 Wn. App. 958, 971, 965 P.2d 1140 (1998) (a sentencing court cannot impose an exceptional sentence based on facts that would establish element of a crime for which defendant was not charged), review denied, 137 Wn.2d 1033 (1999); see also State v. Peterson, 133 Wn.2d 885, 889-90, 948 P.2d 381 (1997) (conviction for a crime not charged is permissible only when the conviction is for a lesser included offense or inferior degree of charged crime). Likewise, the trial court can find a defendant violated a condition of his SSOSA only after the State has notified him that it is charging him with such violation. Furthermore, because 120 days is less than one year, this time must be served in jail, not DOC. RCW 9.94A.190. Accordingly, the trial court’s statement that it lacked authority to send *367Partee to DOC for violating the conditions of his SSOSA release was not erroneous.
¶28 Partee cites State v. Badger, 64 Wn. App. 904, 910, 827 P.2d 318 (1992), in support of his claim that, when reviewing a petition to revoke a SSOSA, the trial court has the authority to revoke all or a portion of the previously suspended sentence. Thus, he argues the trial court could have imposed 600 days of the previously suspended 131-month sentence and released him into the community treatment facility after he had served this time, crediting him with 600 days of time served. I disagree. A trial court dealing with probation violations may impose 60 days additional time for each violation proved or it may revoke the sentence previously suspended. But no authority is cited for the proposition that the court may revoke part of a previously suspended sentence and I have found none. Accordingly, the trial court’s statement that it lacked authority to send Partee to DOC as requested was not erroneous.
¶29 I would affirm.